PFR CURIAM.
We do not agree with the Appellate Term in the reasoning upon which it affirmed this judgment, but according to the evidence it appears that no verified claim was served upon the comptroller, as required by the charter. All that was served upon him was a typewritten paper, with a typewritten signature and without venue. We do not think that that was a sufficient compliance with the provision of section 261 of the charter of the city of New York, which requires a verified statement showing in detail the property alleged to have been damaged or destroyed and the value thereof.
The determination appealed from should therefore be affirmed, with costs. Order filed.